t c memo united_states tax_court estate of philip meriano deceased anita panepinto administratrix petitioner v commissioner of internal revenue respondent docket no filed date james s tupitza and ridgeley a scott for petitioner joellyn cattell for respondent memorandum findings_of_fact and opinion dawson judge this case was heard by special_trial_judge daniel j dinan pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge dinan special_trial_judge respondent determined a deficiency in petitioner's federal estate_tax in the amount of dollar_figure and an addition_to_tax of dollar_figure for fraud pursuant to sec_6653 many of the issues have been settled by the parties pursuant to a stipulation of disposition of issues filed date and a second stipulation of disposition of issues filed date the issues remaining for decision are whether petitioner is entitled to a theft_loss deduction of dollar_figure for federal estate_tax purposes and whether petitioner is entitled to deduct for federal estate_tax purposes legal fees of dollar_figure allegedly paid to the law firm of tupitza and marinelli for services performed from date through date all section references are to the internal_revenue_code in effect as of date the date of decedent's death all rule references are to the tax_court rules_of_practice and procedure the invoices for legal fees introduced into evidence pincite trial exs 17-q and show petitioner may have overpaid legal fees by dollar_figure findings_of_fact some of the facts have been stipulated the stipulations of fact and accompanying exhibits are incorporated herein by this reference philip meriano philip or decedent died on date at the time the petition was filed mary orlando who was then administratrix of the estate of philip meriano resided in the commonwealth of pennsylvania on date a fire occurred at the residence-office of decedent that destroyed many of his personal business records the philadelphia fire department and the philadelphia police department determined that the fire was caused by arson on date philip told the philadelphia police department that dollar_figure million in bonds and securities were missing from the safe in the area of the residence-office that was destroyed by the fire the philadelphia police department the federal bureau of investigation fbi and the u s attorney's office in philadelphia commenced an investigation to locate the stolen bonds and securities but were unsuccessful they terminated their investigation on date after decedent's death at the time of philip's death it was thought that he had died intestate he was survived by his sister mary orlando and his brother james meriano on date mary orlando filed a petition for letters of administration with the register of wills philadelphia seeking to be appointed administratrix of philip's estate the register granted letters of administration to mary orlando on or about date she served as administratrix of the estate until date from the time of decedent's death until the middle of anthony orlando mary orlando's husband unsuccessfully attempted to locate the securities stolen from philip anthony orlando was introduced to edward j reardon jr reardon who was a stock broker with merrill lynch pierce fenner smith anthony orlando asked reardon to conduct an investigation to see if the stolen securities could be located reardon began an investigation during which he learned about john t lynch jr lynch an attorney and investment banker who had considerable experience in the municipal_bond and finance field he contacted lynch because he thought lynch's experience would be helpful in locating the stolen securities reardon introduced lynch to the orlandos and connie kates the orlandos' daughter following negotiations among the orlandos connie kates and lynch on date lynch and mary orlando as administratrix of the estate signed an agreement whereby lynch was hired to locate the stolen securities the agreement provided that lynch would receive percent of the face value of any securities recovered if they were recovered prior to suit otherwise lynch was to receive percent of the face value of any securities recovered if they were recovered after filing suit the agreement was witnessed by anthony orlando and connie kates when lynch signed the agreement with the estate he was working as an investment banker in new york issuing municipal securities an attorney by the name of frank carano was the attorney for the estate shortly after lynch signed the agreement with mary orlando on date lynch entered into an agreement with reardon whereby reardon agreed to assist lynch in the investigation to see if the stolen securities could be recovered reardon was to be paid percent of the face_amount of any securities recovered through their diligent investigative efforts lynch and reardon discovered in approximately date that coupons from securities that they identified as having belonged to decedent were being cashed at various banking institutions in san diego california they traced the securities to an account in san diego held in the name of italia ballestrucci the maiden name of italia bossi who had been the housekeeper for philip when his residence-office was set afire on date lynch and reardon took their evidence to the u s attorney and the fbi in philadelphia and persuaded them to reopen their investigation of the theft of securities from philip italia bossi and her husband were arrested by the fbi at their home in san diego on date bearer bonds having a face value of dollar_figure were confiscated from the bossis' residence at the time of their arrest the bossis were returned to philadelphia for trial the trial of the case began in date before the honorable john b hannum in the u s district_court for the eastern district of pennsylvania the jury was unable to reach a verdict and judge hannum declared a mistrial on date in date lynch retained the law firm of groen smolow and lynch the law firm to act as co-counsel to file any civil suits that might be necessary to protect the estate in the event the u s attorney declined to reprosecute the bossis the lynch in the name of the law firm was lynch's brother james e lynch in date mary orlando as administratrix of the estate of philip meriano dismissed frank carano as general counsel for the estate at that time the law firm became general counsel for the estate on date the u s attorney moved the court for leave to dismiss the indictment against the bossis on the ground that the united_states did not believe that further prosecution was warranted the motion was granted immediately thereafter the bossis filed a motion in federal court asking the court to order the united_states to return to them the dollar_figure in some of the securities were other than bearer bonds bearer bonds seized by the fbi lynch and the law firm then filed three civil actions in the u s district_court for the eastern district of pennsylvania to recover the allegedly stolen securities in date the civil litigation for the recovery_of the stolen securities was settled pursuant to the settlement agreement the estate was to receive securities in the face_amount of dollar_figure on date the law firm rented a safety deposit box at provident tradesmens bank trust co in philadelphia the signature card for the safety deposit box was signed by marcel groen ronald smolow and lynch the united_states attorney's office inventoried the securities in the government's possession that were to be turned over to the estate pursuant to the settlement of the litigation between the bossis and the estate the securities were delivered to lynch and anthony orlando who deposited them in the safety deposit box at the provident bank on date also on date lynch and reardon signed the following agreement hold harmless and indemnity agreement dated as of this 10th day of april in consideration of the disbursement of certain funds deemed earned as professional fees pursuant to prior agreements with mary orlando in her capacity as the duly appointed administratrix of the estate of philip meriano edward j reardon jr and john t lynch jr esquire agree s to indemnify and hold harmless the estate of philip meriano and mary orlando the administratrix of the estate against any and all claims and loss which the estate and or the administratrix may hereafter suffer or pay by reason of any claims against the estate or the administratrix or as a result of the disbursement of said funds of the estate in payment of professional fees and hereby agree to repay any and all amounts received that are determined by a court of proper jurisdiction to be returnable to the estate edward j reardon jr and john t lynch jr do es hereby further agree s to provide legal representation or the reasonable cost thereof to defend against any claim which may be brought against the estate or the administratrix as a result of the disbursement of such fees including all incidental costs relating thereto in witness whereof we have hereunto set our hand and seal dated as of this 10th day of april s edward j reardon jr s john t lynch jr esquire sometime prior to date an account was opened in the name of the estate at kidder peabody co in philadelphia the securities remaining in the safety deposit box were again inventoried and transferred to the kidder peabody account on date mary orlando as administratrix of the estate authorized lynch as her agent to buy sell and trade in the securities in the estate's kidder peabody account at about the same time the estate opened its account at kidder peabody lynch and reardon also opened their own personal accounts at kidder peabody those accounts were used to liquidate securities transferred to them from the estate's account as payments for their fees during the time he had control of the bonds lynch sold some of them and used the proceeds to pay reardon and himself the fees they earned pursuant to their date agreement with the estate he also sold securities and used the proceeds to pay the law firm dollar_figure--dollar_figure for their legal services in the bossi litigation and dollar_figure for other legal services performed as general counsel for the estate a total of dollar_figure was disbursed to lynch and reardon in date anita panepinto panepinto a niece of philip meriano's deceased wife found a will dated date and a codicil dated date that had been executed by philip the will and the codicil named panepinto and elaine hernardi hernardi another niece of philip's deceased wife as beneficiaries of the entire estate on or about date panepinto presented the will and codicil to the register of wills in philadelphia for probate on date mary orlando as administratrix of the estate filed a petition with the orphans' court division court of common pleas of philadelphia the orphans' court seeking approval of the fees paid_by the estate to lynch and reardon action on the petition was deferred by the court until the accounting to be filed by the estate was audited by the court on date mary orlando as administratrix of the estate approved the payment of fees by the estate to lynch in the amount of dollar_figure and to reardon in the amount of dollar_figure the approval was witnessed by anthony orlando and connie kates during the latter part of the relationship between lynch and the law firm deteriorated the law firm was seeking additional fees from lynch for its participation in the litigation to recover the bonds on or about date the law firm informed anthony orlando that it would no longer represent the estate on date the register of wills revoked the letters of administration issued to mary orlando on or about date the will presented to the register of wills by panepinto on date was admitted to probate on date panepinto was appointed administratrix c t a of the estate of philip meriano on date panepinto filed a petition with the orphans' court seeking possession of all the estate's assets and documents and demanded an accounting on date panepinto filed a petition with the orphans' court for a citation directing lynch to deposit with the court the professional fees paid to him by the estate which panepinto claimed to be grossly excessive panepinto also filed a petition for a citation directing reardon to deposit with the court the fees paid to him by the estate which panepinto also claimed to be grossly excessive similar petitions for citations were made by panepinto as to mary orlando and connie kates all such petitions for citations were denied on date mary orlando as the prior administratrix of the estate and connie kates as administratrix of the estate of james meriano the late brother of decedent filed an appeal from the decree of the register of wills which admitted the will and codicil of philip meriano to probate and which granted letters of administration to panepinto panepinto retained the services of the law firm of dilworth paxson kalish and kauffman of philadelphia the dilworth law firm to represent her in the will_contest litigation the firm also became the legal_representative for the estate in response to the petition filed on date by panepinto with the orphans' court seeking possession of all of the estate's assets and documents and demanding an accounting by mary orlando the orphans' court issued a citation to show cause why mary orlando should not file an account for the estate on date the orphans' court issued a decree directing mary orlando to file an accounting within days in date mary orlando had still not filed the required accounting the insurance_company of north america ina was surety on mary orlando's administratrix bond after she was appointed administratrix of the estate on date panepinto filed claims against ina as surety for mary orlando stating that the estate had illegally distributed moneys to mary orlando and others the alleged illegality was premised on her representation that she was the lawful beneficiary of the estate she also claimed that all fees paid out to lynch and reardon had to be returned to the estate in approximately date ina retained attorney robert boote boote of the law firm of wolf block schorr and solis- cohen philadelphia to prepare and file an account of the estate with the orphans' court for ina in its capacity as surety boote determined that there were no organized records maintained by the estate boote assumed that lynch was the attorney for mary orlando as administratrix of the estate although he never saw any document to confirm that assumption he did however see the agreement of date between mary orlando as administratrix of the estate and lynch pursuant to which lynch had been hired to recover the stolen securities boote requested lynch to provide him with records of the estate that would enable boote to prepare an account for the estate lynch was not forthcoming in providing boote with estate records and the records that boote did obtain from lynch were disorganized and not very helpful to boote in his task of preparing an account boote's law firm had an estate accounting department and he assigned an experienced estate accountant to request records from their original sources such as brokerage houses and banks and to work with the estate's accountant at the dilworth law firm which was the law firm that represented panepinto as administratrix of the estate to determine from original records what had come into the estate what had gone out of the estate and where it had gone boote referred mary orlando to an attorney and when the account was filed with the orphans' court she was represented by leonard s abrams as of date boote had prepared a first and final account of mary orlando administratrix the account covering the period date to date showing a combined principal and income balance remaining in the estate of dollar_figure the account which was filed with the orphans' court on date listed as disbursements from the estate fees paid to reardon in of dollar_figure and fees paid to lynch in and of dollar_figure the account further noted that the status of an asset of the estate a dollar_figure u s treasury note percent due_date was still to be determined on date ina as surety filed an amendment to the account4 showing that the dollar_figure u s treasury note which was not accounted for in the account filed date had been redeemed by lynch the amendment to the account also corrected record the amendment to the account was not made a part of the the account to show that lynch was to be charged with dollar_figure in delaware river bonds dollar_figure in california toll bridge bonds and dollar_figure of coupons a total of dollar_figure in disbursements was charged to lynch it is common practice in the commonwealth of pennsylvania for fiduciaries personal_representatives executors and or administrators to pay money out of an estate for lawyers fees distributions to beneficiaries etc without court approval in an accounting but such payments are made at risk ie one runs the risk that if the payments are not approved by the court in an accounting the payments and or distributions will have to be returned to the estate on date mary and anthony orlando and their daughter connie kates individually and as executrix of the estate of james meriano the deceased brother of philip executed a stipulation and family settlement agreement with panepinto individually and as administratrix c t a of the estate of philip meriano and ina under the terms of the agreement panepinto and hernadi and the estate of philip meriano relinquished their rights to file a surcharge action against mary orlando and her surety ina made a part of record the stipulation and family settlement agreement was not on date mary orlando and connie kates withdrew their will_contest and the orphans' court approved the stipulation and the family settlement agreement the first and final account of mary orlando administratrix as stated by insurance_company of north america surety and amendment to first and final account of mary orlando administratrix was called for audit date to date inclusive in the orphans' court before judge shoyer the auditing judge stephen j mathes and john r latourette jr of the dilworth law firm represented panepinto leonard s abrams represented mary and anthony orlando individually and connie kates as executrix of the estate of james meriano frances sullivan represented lynch joseph moore represented reardon and joseph m gindhart represented marcel groen and the groen and smolow law firm judge shoyer had before him the petition filed by panepinto to reduce or deny all fees that had been paid out of the estate to lynch and reardon she claimed that the contingent_fee agreement upon which lynch and reardon based their claim was unconscionable as a matter of law and that the fees claimed under the agreement were excessive and unreasonable as a matter of law on date lynch filed with the orphans' court a petition for a citation directed to marcel groen and ronald smolow to show cause why they should not deposit with the court the money paid to them by lynch pending approval of the payments by the court after hearings during the period date to date judge shoyer entered an adjudication on date judge shoyer opined that the method lynch followed in removing bonds and coupons from the estate and his failure to maintain adequate_records of such transactions was a breach of ethical standards he stated however that the court was not disposed to penalize lynch for his several violations of the ethical rules but would leave the disposition of such ethical considerations to the disciplinary board_of the supreme court of pennsylvania and he referred the record of the orphans' court to the disciplinary board there is no evidence in this record that the disciplinary board ever took any_action on the referral judge shoyer stated that in endeavoring to arrive at a reasonable and fair fee he was most conscious of the fact that had it not been for lynch and reardon there would be nothing for the parties before him to fight about he found that a reasonable contingent_fee for lynch and reardon should be based on a percentage of the fair_market_value of the recovered stolen bonds he first noted that there was no allegation by panepinto of any impropriety by reardon reardon admitted that he had received dollar_figure from lynch in payment of the investigatory work which he had performed judge shoyer found that reardon was entitled to percent of dollar_figure the fair_market_value of the recovered stolen bonds or dollar_figure he surcharged reardon the excess of dollar_figure plus percent interest from the dates he received moneys from the estate ie dollar_figure on date dollar_figure on date and dollar_figure on date reardon was to be given credit for any portion of his surcharge which might be paid_by lynch on reardon's behalf and so designated at the time of payment judge shoyer next found that dollar_figure had been paid_by lynch to groen and smolow there was no controversy about the first dollar_figure which lynch had said was payable out of his fees in connection with the litigation to compel recovery_of the stolen bonds from the bossis controversy still existed however as to the remaining dollar_figure which lynch paid them as an alleged general obligation of the estate for estate work performed by smolow after reviewing the record judge shoyer surcharged groen and smolow dollar_figure plus percent interest from date when lynch withdrew the dollar_figure from the estate groen and smoler were given credit for any portion of their surcharge which might be paid_by lynch on their behalf and so designated at the time of payment finally because of lynch's failure to cooperate with boote in the preparation of the surety's account for the estate judge shoyer reduced his fee from percent to percent of the fair_market_value of the recovered stolen bonds ie percent of dollar_figure or dollar_figure in the amendment to the account filed by boote with the court on date a total of dollar_figure was credited to lynch judge shoyer surcharged lynch the difference between dollar_figure the amount retained by lynch after his payment of dollar_figure to reardon and dollar_figure for a surcharge of dollar_figure he also specifically surcharged lynch dollar_figure which lynch had advanced for costs on date because lynch never properly accounted for the claimed costs panepinto lynch and reardon took exceptions to judge shoyer's adjudication of date and the matter was heard by the orphans' court sitting en_banc on date judge pawelec issued the opinion and order of the orphans' court sitting en_banc the opinion and order provided inter alia as follows the amount of the surcharges entered against lynch and reardon the allowance of credits to lynch for payments to others and the interest to be paid on the surcharges it is apparent from a review of the briefs and the arguments of counsel for the exceptants that they are unclear concerning the exact amount of the surcharges imposed by the auditing judge upon lynch and reardon the credits if any to be allowed lynch for his payments to others and the interest to be paid on the surcharges by lynch and reardon to allay counsels' see supra note confusion the court en_banc will review certain of the actions taken by lynch and restate certain portions of the adjudication it is undisputed that all of the payments made to anyone connected with the recovery_of the bonds were made by lynch upon his recovering the bonds lynch took control of them and from the proceeds disbursed a total of dollar_figure he made a wire transfer from his kidder peabody account to reardon's kidder account in the amount of dollar_figure leaving lynch with dollar_figure he then paid reardon an additional dollar_figure which made reardon's total receipts the sum of dollar_figure and which left lynch with dollar_figure from the dollar_figure lynch paid the law firm of groen smolow esquires dollar_figure and paid an additional dollar_figure in costs of the dollar_figure payment to the law firm lynch allocated the payment dollar_figure for general services to the estate on behalf of orlando and dollar_figure for services to him in connection with the recovery_of the bonds he does not contend that he should be allowed a credit for the dollar_figure payment and agrees that it is an expense he must bear from his fee he does contend however that he should have been given credit for the payment of dollar_figure deducting the dollar_figure payment and the dollar_figure payment lynch was left with a total of dollar_figure of the payments made after the wire transfer of dollar_figure to reardon the auditing judge disallowed him a credit of dollar_figure because he was unable to itemize those costs we find no error in that disallowance however the auditing judge did not allow lynch any credits for the payment of dollar_figure to groen smolow which payment the auditing judge found to be a legitimate estate expense and for the additional payment of dollar_figure to reardon the auditing judge's failure to allow lynch credits for those payments was error and has affected the total amount of the money which lynch must refund to the estate in his adjudication the auditing judge found that a reasonable fee for lynch is dollar_figure or of the market_value of the bonds he recovered the auditing judge then surcharged lynch the difference between dollar_figure the amount remaining to lynch after the dollar_figure transfer to reardon and dollar_figure for a total surcharge of dollar_figure however lynch should have been given credit for the payments of dollar_figure to reardon and dollar_figure to groen smolow after being given credit for those payments the amount of the surcharge should have been based upon the difference between dollar_figure ie dollar_figure less dollar_figure and less dollar_figure and dollar_figure or dollar_figure that figure is the amount of the refund lynch must make as a result of the overpayment of his fee concerning reardon's fee the auditing judge allowed him a fee of of the market_value of the bonds recovered or the sum of dollar_figure he therefore surcharged reardon the difference between the amount_paid to him by lynch ie dollar_figure and the fee he found to be reasonable for a total surcharge of dollar_figure we find no error in the auditing judge's finding and dismiss the exception however the auditing judge was unmindful of the fact that reardon had been totally compensated by lynch for his services when lynch made the two payments to reardon totaling dollar_figure reardon had received the benefit of his bargain with lynch that is to say reardon was paid_by lynch in accordance with the terms of the contract he entered into with lynch in fact reardon received somewhat more than of the face value of the bonds recovered even after refunding the full amount of the surcharge reardon is left with dollar_figure his fee when added to lynch's allowed fee of dollar_figure makes a total fee for services of dollar_figure that amount is exactly of the total market_value of the assets recovered by lynch and reardon although the auditing judge does not expressly address the issue it is clear from the amounts of compensation awarded to lynch and reardon that he found that lynch was to receive of the market_value of the bonds and that reardon was to receive of the market_value of the bonds and that each man was compensated from the gross_estate we are of the opinion that an allowance of of the market_value of the assets recovered is unreasonable and excessive and was error for the auditing judge to allow that amount of compensation we are of the opinion that under all of the facts and circumstances of this case a fair and reasonable fee would be a total of of the market_value of the bonds recovered with lynch to be responsible for the payment of reardon's fee of of the market_value of the bonds recovered as a result lynch must refund to the estate the full amount of the compensation allowed by the court to reardon that is lynch must refund the amount of dollar_figure to the estate in addition because lynch paid reardon's fee from estate assets without any authority and because of our finding that the amount of compensation taken by lynch and reardon and allowed by the auditing judge is unreasonable and excessive lynch must pay interest on the dollar_figure refund at the rate of six percent from the date of payment to reardon until the date of the refund lynch made the payment at his peril and deprived the estate of the opportunity to earn interest on the money it is only fair that he now make the estate whole for the estate's loss the dollar_figure refund is of course in addition to the refund of dollar_figure which he must make on account of the overpayment of his own fee concerning the interest to be paid on the surcharges imposed by the auditing judge on lynch and reardon it is apparent that the auditing judge imposed interest on the full amount of the money he found that lynch received without subtracting from that amount the amount of the compensation he found to be reasonable it was clearly error for the auditing judge to find lynch liable for the payment of interest on the full amount of the money he found lynch to have received lynch's obligation for interest runs only on the difference between the amount of money he took as his fee and the amount of his fee which the auditing judge found to be reasonable that is he need only pay interest on the sum of dollar_figure at the rate of six percent from the time of receipt until the time of refund following the issuance of the orphans' court's opinion and order on date all parties appealed judge pawelec's order to the superior court which affirmed the order on date lynch then filed a petition for the allowance of an appeal to the pennsylvania supreme court his petition was denied on date sometime during the latter part of or the first part of reardon entered into a settlement agreement with the estate and paid to the estate dollar_figure in accordance with the terms of the settlement on date lynch filed a petition in the u s bankruptcy court for the eastern district of pennsylvania pursuant to chapter of title united_states_code in his petition lynch acknowledged his indebtedness and listed the estate of philip meriano as a judgment creditor in the amount of dollar_figure when lynch filed his petition in bankruptcy on date the estate was still being represented by the dilworth law firm marjorie obod obod an associate with the dilworth firm received an incomplete record of what was filed with the bankruptcy court by lynch obod then filed a proof_of_claim with the bankruptcy court for the estate as a judgment creditor of lynch because of the surcharge imposed by the orphans' court against him shortly thereafter the dilworth firm ceased to represent the estate and took no further action against lynch record the settlement agreement was not made a part of the lynch's bankruptcy petition was dismissed by the bankruptcy court on date because of the failure of the bankruptcy_estate to file required schedules after the pennsylvania supreme court denied lynch's petition for appeal on date no one on behalf of the estate again contacted him about the judgment owed by him to the estate the dilworth firm first represented panepinto in the will_contest with mary orlando as the prior administratrix of the estate and connie kates as administratrix of the estate of james meriano in about date the firm then represented panepinto as the administratrix of the estate of philip meriano on date john r latourette jr latourette of the dilworth firm filed with this court an entry of appearance on date latourette filed a motion to substitute panepinto as administratrix of the estate and the motion was granted on date on date this court set this case for trial on date at philadelphia on date latourette and counsel for respondent filed with the court a stipulation of disposition of issues the first stipulation which provides stipulation of disposition of issues in order to resolve the issues before this court in the above-captioned case the below-signed parties agree to stipulate the tentative settlement of all issues raised in the notice_of_deficiency upon which this case is based and all issues raised in the petition answer and reply filed in this case a final_decision cannot be filed in the case at this time only because the resolution of certain issues that have been stipulated below are dependent upon the final resolution of certain matters now before the court of common pleas of philadelphia county pennsylvania orphans' court division administration no of estate of philip meriano once these issues are resolved the tentative settlement stipulated below will be incorporated in a final_decision document to be filed with this court in accordance with an agreement reached between the parties the parties agree as follows a summary of the tentatively agreed adjustments to the taxable_estate is set forth below tentatively agreed adjustments to taxable_estate taxable_estate per estate_tax_return dollar_figure tentatively agreed adjustments to taxable_estate summarized by schedules of the return schedule a dollar_figure schedule b dollar_figure schedule c dollar_figure schedule f dollar_figure schedule g dollar_figure schedule j dollar_figure schedule k dollar_figure taxable_estate as tentatively agreed dollar_figure the individual items comprising these adjustments are set forth more fully in exhibit a to this stipulation the taxable_estate as tentatively agreed has been computed without allowance for certain deductions claimed by the estate for items which cannot be finally determined at this time as follows a an administratrix's commission of dollar_figure claimed by mary orlando is in dispute before the orphans' court of philadelphia county administration no of of this amount dollar_figure has been deducted by the estate for income_tax purposes on form_1041 and the balance of dollar_figure is claimed for estate_tax purposes b attorney's_fees paid to john t lynch jr in the total amount of dollar_figure and investigative fees paid to edward j reardon in the total amount of dollar_figure are currently in dispute and are the subject of litigation before the orphans' court of philadelphia county estate of philip meriano no of petition of anita panepinto for decree directing the deposit into court of certain amounts paid from the estate the amount of such fees which are finally paid and are not claimed on form_1041 are claimed as deductions for estate_tax purposes c attorney's_fees have been charged by dilworth paxson kalish kauffman in the aggregate amount of dollar_figure for services rendered to anita panepinto administratrix c t a through date and additional such fees will be charged for services rendered thereafter all such fees will be stated in the account of anita panepinto which will be filed with the orphans' court of philadelphia and the administratrix will request that the court approve the amount of such fees such fees will not include any amount for services rendered to anita panepinto and elaine hernadi in connection with any orphans' court_proceeding involving the probate of the will and codicil of philip meriano or the appeal from that probate the amount of such fees which is finally paid and approved by the court and is not claimed on form_1041 is claimed as a deduction_for_estate_tax purposes d the amount of interest due on the federal estate_tax deficiency is dependent on the amount of such deficiency and the time of payment neither of which is known at this time the amount of such interest which is not claimed on form_1041 is claimed as a deduction_for_estate_tax purposes e the estate of marie meriano decedent's wife has a claim against the decedent in the amount of dollar_figure as a debt owed by decedent to that estate but payment of such amount has not yet been made the amount of such claim which is finally paid is claimed as a deduction_for_estate_tax purposes the taxable_estate as tentatively agreed may be decreased as follows a by an amount not exceeding dollar_figure equal to any allowance of an administratrix's commission of mary orlando in excess of dollar_figure determined either under a final decree of the philadelphia orphans' court administration no of and any appeal therefrom or by an agreement between mary orlando and the estate b by an amount not exceeding dollar_figure equal to any attorney's_fees which are paid to john t lynch jr and are either allowed by a final_decision of the philadelphia orphans' court administration no of or are agreed upon between lynch and the estate less the amount if any which has been claimed on form_1041 c by an amount not exceeding dollar_figure equal to any investigative fees which are paid to edward j reardon and are either allowed by a final_decision of the philadelphia orphans' court administration no of or are agreed upon between reardon and the estate less the amount if any which has been claimed on form_1041 d by the amount of any attorneys' fees which are paid to dilworth paxson kalish kaffman for services rendered to anita panepinto administratrix c t a of the estate limited however to the amount of such fees allowed by a final_decision of the philadelphia orphans' court administration no of and any appeal therefrom and limited to the extent such fee has not been claimed on form_1041 e by the amount of any interest_paid by the estate on the federal estate_tax deficiency and not claimed on form_1041 f by an amount not exceeding dollar_figure equal to any payment by the estate to the estate of marie meriano in respect to the claim by that estate against the decedent none of the items described in item above shall be allowed as a deduction_for_estate_tax purposes to the extent that the estate or any other party elects to deduct such items for income_tax purposes it is also hereby stipulated that the addition_to_tax provided by sec_6653 of the internal_revenue_code shall be computed as an amount equal to of the underpayment_of_tax and not it is hereby stipulated that the pennsylvania inheritance_tax paid_by the estate is dollar_figure on date the court ordered that the case be stricken from the trial calendar in philadelphia on date in its order the court stated on date the parties filed their stipulation of disposition of issues in this case as indicated in that stipulation the final_decision cannot be entered in the case until final resolution of certain matters now pending before the court of common pleas of philadelphia county pennsylvania orphans' court division administration no of estate of philip meriano subsequent to the court's order of date petitioner's counsel latourette filed eight status reports with the court8 informing the court that the case had been settled and the dates on which the status reports were filed are date date date date sept that a decision would be submitted when the litigation in the orphans' court involving lynch and reardon was concluded on date latourette filed a status report with the court in which he informed the court as requested in the order of the honorable arthur l nims iii dated date we are responding with the current status of the above matter on date the philadelphia orphans' court en_banc ruled that john t lynch jr was required to refund to the estate of philip meriano dollar_figure plus interest to date of dollar_figure and edward j reardon jr was required to refund to the estate of philip meriano dollar_figure plus interest of dollar_figure john t lynch has appealed the decision but we have reached a settlement with edward j reardon jr accordingly we are not as yet in a position to finalize the federal estate_tax settlement on date ridgely abbe scott scott entered his appearance as counsel for the estate scott is the husband of panepinto he was in date and is now associate professor of law at widener university school of law where he teaches corporate tax i federal_income_tax and taxation of compensation he received his ll m in taxation in from new york university school of law he had a full schedule of courses to teach in the fall and spring semesters in each year beginning with the spring term of in addition he taught summer school classes in and when he filed his appearance in this case he was not associated with any law firm date date and date on date scott filed a status report with the court which mirrored the status report filed by latourette on date on date latourette withdrew himself and the dilworth firm as counsel for the estate on date james s tupitza tupitza entered his appearance as counsel for the estate in a status report filed with the court on date counsel for respondent informed the court inter alia petitioner now wishes to abandon the claims she is defending sic in state court litigation and be allowed a deduction for the entire amounts paid on the theory it is unlikely the estate will ever collect the monies ordered to be repaid to the estate on date tupitza and counsel for respondent filed with the court a second stipulation of disposition of issues the second stipulation which provided second stipulation of disposition of issues in order to resolve the issues before this court in the above-captioned case the parties agree to stipulate the tentative settlement of all issues raised in the notice_of_deficiency upon which this case is based and all issues raised in the petition answer and reply filed in this case excepting however two issues concerning the amounts if any of deductions allowable for property taken from estate assets by john t lynch jr and edward j reardon respectively those issues are not settled because the parties do not agree on the legal characterization of the circumstances of such taking the parties agree as follows previously agreed adjustments to the taxable_estate in a stipulation of disposition of issues executed on behalf of the parties and filed with this court in the parties agreed to a taxable_estate tentatively determined as follows taxable_estate per estate_tax_return dollar_figure tentatively agreed adjustments to the taxable_estate as summarized by schedules of the return schedule schedule schedule schedule schedule schedule schedule a b c f g j k dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure taxable_estate as tentatively agreed in dollar_figure additional adjustments agreed to in present stipulation of disposition of issues the parties tentatively agree on the following additional adjustments to the taxable_estate as previously agreed in taxable_estate as tentatively agreed in dollar_figure additional adjustments to the taxable_estate as summarized by schedules of the return schedule schedule j k big_number big_number taxable_estate as tentatively agreed in this stipulation dollar_figure additional decrease which depends on computation of interest the parties agree that the taxable_estate as tentatively agreed in the amount of dollar_figure may be decreased by the amount of any interest_paid on the federal estate_tax deficiency and not claimed on form_1041 additional decrease which depends on decision of the court the parties agree that the taxable_estate as tentatively agreed in the amount of dollar_figure has been determined without allowance for the following item which is claimed as a deduction by the petitioner and has not been allowed by the commissioner a deduction in the amount of dollar_figure for the value of bonds interest on bonds or the proceeds of bonds owned by the estate and received from the estate by john t lynch jr the petitioner claims that such amount is deductible as a theft_loss under code sec_2054 the respondent argues that this item is deductible if at all only as an expense of administration under code sec_2053 and as such is limited to the amount allowable under the laws of pennsylvania where the estate is being administered and the amount so allowed has already been considered in the tentatively agreed schedule j adjustments noted earlier additional decrease which depends on substantiation by the petitioner the parties agree that the taxable_estate as tentatively agreed in the amount of dollar_figure has been determined without allowance for the following item which is claimed as a deduction by the petitioner and has not been allowed by the commissioner a deduction in the amount of dollar_figure for fees billed by the law firm of tupitza and marinelli the petitioner claims that such amount is deductible as attorney fees as provided in sec_20_2053-3 of the estate_tax regulations the respondent argues that such amount would be deductible if the petitioner furnishes substantiation that the amount claimed has been paid or will be paid and has not been claimed on form_1041 such substantiation may be provided by the use of form_4421 addition_to_tax under code sec_6653 in the stipulation of disposition of issues filed with this court in the parties agreed and continue to agree that the addition_to_tax provided by sec_6653 of the internal_revenue_code shall be computed as an amount equal to of the underpayment_of_tax the taxable_estate as tentatively agreed in the first stipulation was dollar_figure the taxable_estate as tentatively agreed in the second stipulation is dollar_figure the decrease results from an increase in schedule j of dollar_figure which approximates the sum of dollar_figure the amount of fees allowed to lynch and reardon by the orphans' court and the dilworth firm's legal fees of dollar_figure referred to in paragraph c of the first stipulation and an increase in schedule k of dollar_figure which is the amount referred to in paragraph e in the first stipulation this case was tried for hours from date through date issue claimed theft_loss deduction opinion petitioner contends that the estate is entitled to a theft_loss deduction for the amount of excess fees paid from the estate's assets to lynch and reardon to the contrary respondent contends that petitioner failed to prove that lynch and reardon stole anything from the estate and has disallowed the claimed theft_loss deduction petitioner bears the burden of proving that respondent's determinations are incorrect rule a 290_us_111 88_tc_38 the general_rule is that deductions are strictly a matter of legislative grace and a taxpayer has the burden of establishing entitlement to any deduction claimed on the return 292_us_435 49_tc_108 the value of decedent's taxable_estate equals the value of his or her gross_estate less certain deductions sec_2051 sec_2054 allows a deduction from the value of the gross_estate for losses_incurred during the settlement of the estate arising from fires storms shipwrecks or other casualties or from theft when such losses are not_compensated_for_by_insurance_or_otherwise in estate of shlensky v commissioner tcmemo_1977_148 this court stated regarding sec_2054 while neither this section nor the applicable regulations define the term theft the section's language closely parallels sec_165 and under that section the issue as to whether a loss arose from theft is to be determined under the applicable state law 38_tc_75 the leading income_tax case of 232_f2d_107 5th cir broadly defines theft as used in sec_165 as follows the word theft is not like larceny a technical word of art with a narrowly defined meaning but is on the contrary a word of general and broad connotation intended to cover and covering any criminal appropriation of another's property to the use of the taker particularly including theft by swindling false pretenses and any other form of guile i t has been long and well established that whether a loss from theft occurs within the purview of sec_23 the predecessor to sec_165 of the internal_revenue_code_of_1939 and the corresponding provisions of prior acts depends upon the law of the jurisdiction where it was sustained and that the exact nature of the crime whether larceny or embezzlement of obtaining money under false pretenses swindling or other wrongful deprivations of the property of another is of little importance so long as it amounts to theft fn ref omitted both parties agree that theft is a criminal appropriation of another's property the elements of theft under pennsylvania law are embodied in the crimes code act no sec_1 pa laws pincite3 under the crimes code effective date the intent required is a thieving state of mind citing pa cons stat ann sec_302 commonwealth v kuykendall pa super a 2d commonwealth v shaffer pa super a 2d respondent contends that to prove theft under pennsylvania law the mind of a thief is relevant and that it must be shown that there was a specific criminal intent to permanently deprive the owner of his or her property the existence vel non of criminal intent in the circumstances of a particular taking is a question of fact and one which is peculiarly within the competence of this court to decide 436_f2d_146 d c cir affg per curiam 50_tc_881 both parties quote 24_tc_525 quoting 16_tc_163 for guidance as to the burden_of_proof in a theft case petitioner has the burden_of_proof this includes presentation of proof which absent positive proof reasonably leads us to conclude that the article was stolen if the reasonable inferences from the evidence point to theft the proponent is entitled to prevail if the contrary be true and reasonable inferences point to another conclusion the proponent must fail if the evidence is in equipoise preponderating neither to the one nor the other conclusion petitioner has not carried her burden petitioner attempts to transmute an obvious fee dispute with respect to lynch and reardon into a criminal activity ie theft thus under the rationale of the allen case the threshold question is whether the reasonable inferences from the evidence point to a fee dispute or a theft if it was a fee dispute then we need not jump through hoops raised by petitioner's assertions that lynch and reardon committed a theft under various sections of the pennsylvania criminal code namely pa cons stat ann sec theft by failure to make required disposition of funds received sec misapplication of entrusted property and property of government and financial institutions sec theft by unlawful taking or disposition sec theft by deception or sec receiving stolen property in our judgment the overwhelming evidence contained in this record shows that this was nothing more than a fee dispute it simply does not support petitioner's belated and tenuous assertions of a theft lynch did not steal any money from the estate he was paid for his work in recovering the previously stolen bonds this was done pursuant to four separate agreements with the estate regarding payment of his fees the first is a contract for the work to be performed that lynch negotiated with mary orlando then administratrix of the estate the second is the hold harmless agreement signed by lynch certainly he would not have signed it if he was trying to hide the full payment of his fee under the contract the third is the trading authorization given to lynch by mary orlando so that he could dispose_of assets necessary to pay his fee the fourth is an agreement signed by mary orlando to carry out the terms of the contract to pay lynch and reardon in specified amounts for the work they had done these documents clearly show the intent of lynch and reardon to be sure if the orphans' court had enforced the precise terms of the contract between lynch and the estate rather than invoking its equity powers by modifying and reforming the contract lynch would not have been ordered to pay back any funds to the estate he was paid the amount provided for in the contract all in all the reasonable inferences to be drawn from these facts and from the record as a whole are that this was merely a fee dispute between lynch and the present administratrix of the estate the facts establish that petitioner never asserted a theft by lynch in the orphans' court proceedings or in the appeals that no criminal action for theft has ever been brought against lynch by the district attorney that no charges of unprofessional conduct have been filed against lynch and that the administratrix has filed no claim with the pennsylvania lawyers fund for client security charging that lynch stole or otherwise defalcated the estate's funds we think it is important to point out that arthur littleton the general counsel for the client security fund testified that in circumstances similar to this case a claim would have been considered a fee dispute for which the client security fund would not have paid on date mary orlando then administratrix of the estate entered into an agreement with lynch to locate securities stolen from philip meriano on or about date the agreement provided that lynch would receive percent of the face value of any securities recovered if they were recovered prior to suit otherwise lynch was to receive percent of the face value of any securities recovered after filing suit lynch then entered into an agreement whereby reardon agreed to assist lynch in the investigation to recover the stolen securities reardon was to be paid percent of the face_amount of any securities recovered lynch's and reardon's investigation was successful and the estate recovered stolen securities in the face_amount of dollar_figure as judge shoyer the auditing judge of the orphans' court noted in his adjudication of date in endeavoring to arrive at a reasonable and fair fee the auditing judge is most conscious of the fact that had it not been for reardon and lynch there would be nothing here for the parties to fight about judge shoyer noted that counsel for panepinto claim that it is clear that any impropriety by reardon may be subject_to the sanctions of the court and compensation should be denied there is however no assertion of any so called impropriety by reardon at the trial of this case petitioner called reardon as a witness to inquire whether he had paid to the estate the amount he was surcharged by the orphans' court reardon replied that he had entered into a settlement agreement with the estate by mr tupitza q you entered into -- what type of settlement agreement did you enter into with the estate a a negotiated amount less than the charged amount q and what was the amount of that agreement a i don't have a copy of it q is it your testimony you received a release from the estate a yes mr tupitza i'm somewhat surprised your honor the court i can see that mr tupitza i have never heard this before nor ever seen any evidence of this in any of the documentation by mr tupitza q did you make whatever payment was required to be made pursuant to the agreement that you allege you had with the estate a i made an initial payment of dollar_figure q and did you pay the balance a i did not i did not have any more money q so you did not fully comply with the terms of whatever settlement you had reached with the estate a that's correct and i never got called by anybody on the estate or never received a letter from anybody i believe my attorney communicated with the in a status report filed with the court on march latourette informed the court that the estate had reached a settlement with reardon dillworth sic firm that i did not have any more liquid_assets and i never heard anything on that matter again in eight years nine years after the orphans' court sitting en_banc issued its opinion and order on date all parties appealed the order to the superior court which affirmed the order on date lynch then filed a petition for the allowance of an appeal to the pennsylvania supreme court which was denied on date as to lynch therefore the orphans' court litigation was concluded on date in the meantime on date lynch had filed a petition in the u s bankruptcy court for the eastern district of pennsylvania pursuant to chapter of title united_states_code in his petition lynch acknowledging his debt listed the estate of philip meriano as a judgment creditor in the amount of dollar_figure on date lynch's bankruptcy petition was dismissed by the bankruptcy court because the bankruptcy_estate failed to file required schedules no further steps were taken by the estate to collect the judgment debt from lynch in making this finding we are not unmindful of tupitza's testimony at trial that we spent sometime trying to do some collection efforts on lynch and reardon and at one point after a discussion with ms panepinto we took those time slips and purged them and did not bill for that time for various reasons stated infra we do not credit tupitza's testimony in this instance we think petitioner failed to pursue any collection activities against lynch and reardon to recover the amounts that the orphans' court ordered them to refund to the estate after the estate entered into a settlement agreement with reardon sometime in late or early and after lynch's petition in bankruptcy was dismissed on date in eight status reports filed with this court from date through date the estate informed this court that this case had been settled and that a final_decision would be submitted when the fee dispute involving lynch and reardon was concluded as previously noted the fee dispute involving lynch and reardon was disposed of on date when the pennsylvania supreme court denied lynch's petition for the allowance of an appeal in a status report filed with the court on date respondent informed the court petitioner now wishes to abandon the claims which she is defending sic in state court litigation and be allowed a deduction for the entire amounts paid on the theory that it is unlikely the estate will ever collect the monies ordered to be repaid to the estate this report has been discussed with james tupitza esquire counsel for petitioners sic on date the court set this case for an oral status report at the motions session of the court in washington d c on date at that hearing on date tupitza informed the court the bonds that we are talking about are bonds that in our position were stolen twice they were stolen first by the housekeeper and taken out to california and then when they were recovered the attorney and his accountant investigator stole them a second time we litigated with that attorney all the way to the pennsylvania supreme court he has been disbarred for not returning this moneydollar_figure he has disappeareddollar_figure i have no idea where the man is he filed for bankruptcy at one point and sought to discharge this in bankruptcy and then that bankruptcy was dismissed our position at some point is going to be that this is a theft_loss to the estate and that is probably going to be the narrow issue that we are going to be left with out of hundreds of other issues that we started with there is no credible_evidence in this record to justify petitioner's assertion of theft by lynch and or reardon we regard the claim as made out of whole cloth whether from bias toward lynch or from determined obfuscation to reduce the estate's tax_liability petitioner had tried albeit unsuccessfully to make its evidence fit a procrustean bed in its effort to establish a theft_loss to support its allegation that by any jurisdiction lynch has never been disbarred from the practice of law lynch never disappeared or made himself unavailable to petitioner in fact he was subpoenaed by petitioner and testified at trial lynch stole some of the estate's funds petitioner relies mainly on fragmentary and confusing evidence that lynch acted without lawful authority and converted to his own use assets and funds of the estate this evidence is insufficient and we reject it moreover petitioner abandoned all efforts to collect refunds due the estate from lynch and reardon lynch was an attorney hired by the estate for the particular task of locating and recovering securities stolen from philip he enlisted reardon to assist him in accomplishing the task assigned and they were successful in doing so petitioner principally relies upon the proceedings before the orphans' court to support its allegation of theft we have perused the entire record of the orphans' court litigation to find any mention of theft there is none terms such as overreaching ethical considerations failure to keep adequate_records and noncooperation are all indicia of shortcomings on the part of lynch but they fall far short of establishing the thieving state of mind required to establish the crime of theft under pennsylvania law petitioner's attempt to convert a fee dispute into a criminal act of theft in order to reduce its taxable_estate is unpersuasive therefore we hold that petitioner's claimed theft_loss deduction must be denied issue attorney's_fees sec_2053 provides for the deduction from the value of the gross_estate of such amounts for administrative expenses as are allowable by the laws of the jurisdiction under which the estate is being administered administrative fees include attorney's_fees the amount claimed must be actually and necessarily incurred in the administration of the estate and must be reasonable sec_20_2053-3 estate_tax regs under pennsylvania law the orphans' court is the court that reviews the validity of and the reasonableness of administrative fees when the fees of counsel are brought before the orphans court for review it is a function of the court to decide what is a reasonable and just compensation under all the circumstances crawford's estate pa a factors to be considered are the size of the estate the novelty and difficulty of the questions involved the extent of counsel's labor on the case and the time the labor required the responsibility assumed by counsel and his professional standing warden estate pa a 2d respondent contends that the attorney's_fees that the estate seeks to deduct for payments made to the tupitza law firm are unreasonable the orphans' court has not been asked to pass upon the reasonableness of the tupitza law firm's attorney's_fees and it falls upon us to make the determination in order to better understand our disposition of this matter a brief review of the administration of this estate may be helpful when panepinto was appointed administratrix of the estate the orphans' court ordered the prior administratrix mary orlando to submit an accounting of the estate to the court the ordered accounting was not forthcoming and boote the attorney for ina prepared and filed with the court an accounting boote testified at trial that when panepinto was appointed administratrix of the estate on date ms panepinto wanted the money distributed to mrs orlando the money paid out in fees she wanted everything she wanted it all back in the estate and she wanted to be paid as much as she could be paid panepinto retained the services of the dilworth law firm as the legal_representative of the estate latourette was one of the attorneys in the dilworth firm to whom the estate matter was assigned from through date the dilworth firm represented the estate on date latourette and counsel for respondent filed with the court a stipulation of disposition of issues which resolved all issues pending between the estate and the internal_revenue_service except for an administratrix's commission of dollar_figure claimed by mary orlando that was being disputed before the orphans' court the amount of fees paid to lynch and reardon that were in dispute before the orphans' court attorney's_fees payable to the dilworth firm by the estate in the amount of dollar_figure for services rendered through date and additional fees to be charged for services rendered thereafter the amount of interest due on the federal estate_tax deficiencydollar_figure a claim by the estate of marie meriano against philip meriano in the amount of dollar_figure at trial panepinto testified that the dilworth firm had presented to the estate a bill for legal services in an amount of approximately dollar_figure however we are informed by the second stipulation filed date that the estate paid the dilworth firm only dollar_figure for legal services rendered until date there is no evidence in the record to explain why the dilworth firm was not paid legal fees in a total amount of approximately dollar_figure respondent has agreed to allow the estate a deduction for legal fees paid to the dilworth firm in an amount of approximately dollar_figure it appears from the record that the issues remaining for decision as set forth in the first stipulation filed september this is a matter of law were all resolved save one in the second stipulation filed date those were simple uncomplicated issues that could not have required a great amount of legal services to resolve them the only issue that remained for decision on date was the claimed theft_loss deduction first raised by tupitza in in the second stipulation filed date the parties also informed the court additional decrease which depends on substantiation by the petitioner the parties agree that the taxable_estate as tentatively agreed in the amount of dollar_figure has been determined without allowance for the following item which is claimed as a deduction by the petitioner and has not been allowed by the commissioner a deduction in the amount of dollar_figure for fees billed by the law firm of tupitza and marinelli the petitioner claims that such amount is deductible as attorney fees as provided in sec_20_2053-3 of the estate_tax regulations the respondent argues that such amount would be deductible if the petitioner furnishes substantiation that the amount claimed has been paid or will be paid and has not been claimed on form_1041 such substantiation may be provided by the use of form_4421 from date to date the tupitza firm billed the estate approximately dollar_figure total bill - dollar_figure13 - exh big_number for legal services to prepare and try one issue that took hours to try panepinto is a lawyer our review of the record in this case convinces us that she kept herself fully apprised of the fees for legal services incurred by the estate during the time the estate was represented by the dilworth law firm she testified at the trial of this case as to the reasonableness of the legal fees charged to the estate by the tupitza law firm and except for the certitude that the fees charged were very reasonable she was a particularly unknowing witness on cross-examination the following colloquy took place between counsel for respondent and panepinto q have you discussed the issue of fees with your attorney in preparation for today -- with mr tupitza a he gave me a copy of the fees q did you discuss this bill or any other subject with respect to your testimony today a yes q when did you talk to him about it a i guess this morning q do you know the amount of the deduction at issue in this case due to the actions of lynch and reardon a yes q how much is it a i think it's approximately dollar_figure q do you know how much difference in estate_tax that deduction will make a not offhand q do you know what the estate_tax bracket is now after the stipulations have been filed with respect to this issue a no i would have to check with him q did you have any understanding with the tupitza firm regarding the amount of fees that you would pay with respect to this issue the theft_loss issue a it was pretty much a situation where i was trying to resolve it with the irs and i was paying them an hourly fee until it could be resolved that's basically the problem q did you ask them for an estimate of the remaining fees that would be charged after the second stipulation of disposition of issues was filed a no q is there a contingency fee agreement with respect to the theft issue a no q is there a written contract for services a between myself and mr tupitza q yes a it's an hourly fee he's being paid q what was your understanding as to how much the hourly fee would be that was to be paid to mr tupitza a i'm not sure i think it's -- q do you know whether that's the amount that you were charged on the bill the question is do you know whether the amount that you agreed upon with mr tupitza is the amount that's reflected on the bill a i would have to review my documents to see what i had agreed i have it written down some place and i would have to look it over i did look it over after i looked at this bill and i realized that sic it was but i don't remember exactly what it was i think it was approximately dollar_figure but i'm not sure what the hourly fee is emphasis added q did you have an understanding with mr scott as to the hourly fee that would be paid him for work done on the theft_loss issue in this case a well i had employed mr tupitza and he employed mr scott q do you know how much mr scott's part of this bill is for the litigation of the theft_loss issue a i would have to figure it out i'm not sure i just received one bill q do you know if there is an agreement between mr scott and mr tupitza -- i'm sorry strike that did you agree with mr tupitza as to how much mr scott would be paid or did mr tupitza set that fee a i spoke with mr tupitza originally and he told me what he was going to charge and then he employed mr scott and they dealt with it i didn't talk to mr scott about this as a witness panepinto's forte seems to have been tergiversation and we do not credit her testimony the next witness called by petitioner to testify as to the reasonableness of the fees charged to the estate by the tupitza law firm was tupitza the direct examination of tupitza was conducted by scottdollar_figure tupitza first explained that his firm had a policy of always discussing fees in the first contact with the client in order to reach an agreement on fees he testified that the supreme court pennsylvania had dictated that we disclose what the fees are up front in this case the firm agreed to represent the estate on a fee per hour basis he was then asked whether the agreement was in writing he responded we generally have a fee letter that we send to the client and ask him to sign it and send it back i don't have it with me here but i have no reason to believe that i would have deviated from our normal practice and not had a fee letter with her tupitza then testified that he agreed with the estate to bill his services at dollar_figure per hour and scott's services at dollar_figure per hour we are left with tupitza's uncorroborated self-serving testimony that this court need not accept 440_f2d_688 9th cir affg tcmemo_1969_159 99_tc_202 the total bill submitted to the estate by the tupitza firm approximates dollar_figure of that amount dollar_figure was billed for tupitza's time dollar_figure was billed for scott's time 87_tc_74 sacks v commissioner tcmemo_1994_217 at trial tupitza testified that all of his firm's bills for probably years have been done by computer he was asked by respondent how frequently entries were put into the computer tupitza responded a well i used to have a computer at my desk and i would often put my time in each day as i did things and then somebody else in the office came along and thought mine was faster so i don't have a computer there now i usually gave the time to felicia on a daily basis or we meet on a daily basis -- felicia being my secretary we confirm what our notes are for what was done on that day and then she enters it in many of the things she enters in contemporaneously or simultaneously with my doing the work q did mrs scott ever ask you to cut your bill in this case a yes she did q when a at a point in time when i reported to her that i didn't think we were going to be able to get any money out of lynch and reardon and she didn't want to pay for any time that related to that we hadn't billed for it as yet but she asked me not to bill her for it q that would be billable time with respect to pursuing collection efforts a that's correct q other than that there would have been no reason for you to cut your bill in this case correct a not that i can think of at the moment no at the commencement of the trial of this case the parties filed a joint stipulation of facts attached to the joint stipulations was inter alia joint exhibit 17-q 17-q tupitza identified 17-q as a computerized printout of a bill for legal services performed by his law firm for panepinto as administratrix of the meriano estate covering the period date through date the total bill was for dollar_figure and was based in part on an hourly fee of dollar_figure attributable to the legal services performed by tupitza it also showed date payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total payments dollar_figure balance due dollar_figure a considerable portion of 17-q was marked through and the court instructed petitioner to submit a clean copy of the bill presented to the estate by the tupitza law firm on date the third and final day of trial petitioner introduced into evidence exhibit a clean copy of 17-q exhibit did not contain the first three pages of 17-q exhibit showed some costs in addition to those shown on 17-q and also showed a payment allegedly made the night before ie on date in the amount of dollar_figure respondent called as a witness howard switkay switkay who is employed as an appeals officer by the internal_revenue_service he was assigned as an appeals officer to handle the disposition of this case he was called as a witness for the sole purpose of identifying exhibit t which respondent introduced into evidence exhibit t is a computerized printout of a bill for legal services performed by the tupitza law firm for panepinto as executrix of the meriano estate covering the period from date through date and is dated date it was submitted to switkay by tupitza during settlement negotiations and it was understood between switkay and tupitza that it was documentation in support of charges for legal services that tupitza was seeking to deduct on the estate_tax_return legal services performed by tupitza for the estate were charged at the rate of dollar_figure per hour on exhibit t after switkay testified about exhibit t tupitza put himself back on the stand and was questioned on redirect examination by scott q mr tupitza does the bill just entered into evidence by the internal_revenue_service accurately reflect the charges which were submitted to the client no documentary_evidence of the alleged dollar_figure payment was introduced into evidence apart from the dollar_figure credited to the account on exh a this particular bill was actually never mailed to the client mr switkay and i were going back and forth on some things and i had sent him this bill i had never actually looked at what the billing rate was on it sometime in -- i think it was probably even this summer we re-ran this same bill and when we ran the bill the time frames went considerably beyond this i think the last time slip on this one is november of '93 they went into '94 and the '94 time slips had the on them so the discrepancy picked up between the two of the time rates the and an hour we then went back in and adjusted the slips that had the wrong billable rate on them and when we actually submitted a bill to the client we submitted it with the proper billable rate q so the document was a mere draft a it was a draft for our discussions with the internal_revenue_service at that point we were talking about a settlement of the entire issue this was a draft and it also had on it some notations about projected additional time and things of that nature we do not credit tupitza's testimony having observed him as a witness and after having thoroughly reviewed all the evidence we are convinced that tupitza agreed to charge the estate dollar_figure per hour for his legal services and we so find during the last day of trial the court briefly examined exhibit and noted that the tupitza law firm had billed the estate dollar_figure for legal services allegedly performed by scott when the parties informed the court that they had no further evidence to submit at trial the court called scott as a witness pursuant to rule a federal rules of evidence without objection from either party scott is the husband of panepinto the administratrix of the estate he entered his appearance in this case in date at that time and through the time of trial he was an associate professor of law at widener universitydollar_figure he had a full schedule to teach in the fall and spring semesters of each year beginning with the spring term of in addition he taught summer school classes in and he had hours of classes a week in the spring and fall semesters during each year he informed the court that since he had been teaching his tax courses for so long he only had to spend to hours per week for class preparation in order to keep current with new developments in the tax area when he entered his appearance in this case in date scott was not associated with any law firm he associated himself with tupitza in july or date in connection with this case he testified that the estate is billed dollar_figure an hour for his legal services and that he is paid at the rate of dollar_figure per hour incredibly the tupitza law firm realized no income from the legal services performed by scott a contract employee more hereinafter about scott's billable hours corporate tax i federal_income_tax and taxation of compensation scott has an ll m in tax from nyu and teaches the court then invited either party to examine scott and tupitza inquired of him tupitza are you in fact paid_by the law firm of tupitza and marinelli scott yes i am tupitza and do you in fact expect to get a for all that you're paid from the firm scott yes i do in fact if i didn't get a i would complain to you the following is a summary of exhibit hours charges scott dollar_figure dollar_figure tupitza dollar_figure dollar_figure dollar_figure ericsson attorney dollar_figure dollar_figure paralegal dollar_figure dollar_figure dollar_figure projected trial time scott dollar_figure tupitza dollar_figure dollar_figure additional charges dollar_figure dollar_figure when scott was questioning tupitza on direct examination scott asked what year did you first pay fees to mr scott and tupitza answered i think the first fees i actually paid to mr scott or remitted to mr scott were probably in we note that from the first billing date on exhibit 17-q date scott billed dollar_figure for hours to organize file for tax_court until date when the estate during trial allegedly paid the tupitza law firm dollar_figure the estate had only paid the law firm a total of dollar_figure scott's billings account for percent of the total amount charged to the estate by the tupitza law firm and the number of hours charged by him constitute percent of the total hours billed by the law firm to the estate the following table is compiled from exhibit and is alleged to reflect the hours expended by scott in rendering legal services to the estate date activity hours amount sat research dollar_figure sun research big_number research big_number research big_number sat research big_number sun research big_number sat research sun research research big_number research big_number research big_number thanks- giving day research big_number research big_number sat research sun research research big_number research big_number research research big_number research big_number sat research big_number sun research big_number research big_number research big_number research big_number sat research big_number sun research big_number research big_number research big_number research big_number sat research big_number sun research big_number research big_number research big_number research research big_number research big_number research big_number research big_number research date activity hours amount locate webb estate18 and big_number issues locate addresses witnesses locate webb estate big_number and research research trial prep big_number research trial prep big_number research trial prep big_number research trial prep big_number research trial prep big_number sat research trial prep research trial prep big_number prep for trial big_number prep for trial big_number prep for trial big_number sat prep for trial big_number prep for trial big_number prep for trial prep for trial prep for trial big_number sat prep for trial big_number sun prep for trial big_number prep for trial big_number prep for trial big_number prep for trial big_number prep for trial big_number prep for trial big_number prep for trial big_number prep for trial big_number prep for trial big_number prep for trial big_number prep for trial big_number prep for trial big_number prep for trial big_number in its opening brief petitioner cites estate of john webb deceased a 2d pa a 4-page opinion by the supreme court of pennsylvania attorney's_fees in an estate case must be based on the reasonable value of the services actually rendered dorsett v hughes pa super a 2d attorneys seeking compensation from an estate have the burden of establishing facts that show the reasonableness of their fees and entitlement to the compensation claimed in re estate of sonovick pa super a 2d the number of hours billed by scott to the estate in this case is excessive and unreasonable under these circumstances we do not accept the self-serving uncorroborated evidence of tupitza scott and panepinto in particular we have no credible_evidence in the record that details the work allegedly performed by scott we are not unmindful of the peculiar circumstances in this case where dollar_figure in legal fees billed to the estate by scott would pass from the administratrix and sole beneficiary of the estate scott's wife to the tupitza law firm and return to scott to be reported on a joint federal income return with panepinto we are left with the uneasy feeling that scott and panepinto with the concurrence of tupitza engaged in a concerted effort to generate estate_tax_deductions to minimize the estate's federal estate_tax liability the proof as to the reasonableness of the legal fees billed by scott is unsatisfactory from the standpoint of showing the nature character and extent of the services rendered to be sure based on the meager evidence in this record his claimed legal fees are excessive and unreasonable accordingly we hold that petitioner has failed to prove that the estate is entitled to deduct as reasonable legal fees to the tupitza law firm an amount in excess of the dollar_figure conceded by respondent in her briefdollar_figure the deduction is of course subject_to proof of payment as required by sec_20_2053-3 estate_tax regs to reflect the stipulations pertaining to the disposition of issues and our conclusion with respect to the deduction for legal fees to the tupitza law firm decision will be entered under rule if respondent had not conceded dollar_figure as reasonable legal fees the court would have been inclined to allow a lesser amount in view of the facts and circumstances present in this case
